[Cite as Patel v. Dharmadev 2, L.L.C., 2022-Ohio-3918.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

MANISHA G. PATEL, ET AL.,                                 :

                Plaintiffs-Appellants,                    :
                                                              No. 111281
                v.                                        :

DHARMADEV 2 LLC, ET AL.,                                  :

                Defendants-Appellees.                     :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: November 3, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-917732


                                            Appearances:

                Jeffrey F. Slavin, for appellants.

                Mark J. VanRooy, for appellee Atulkumar G. Patel.

                The Law Office of Jaye M. Schlachet, and Jaye M.
                Schlachet, for appellee Dhruvitaben Patel.


LISA B. FORBES, J.:

                   Appellants, Manisha G. Patel and Ganshyam Patel (collectively

“Plaintiffs”), argue the trial court erred when it granted a motion for a directed

verdict in favor of appellees, Atulkumar G. Patel and Dhruvitaben A. Patel
(collectively “Defendants”). After reviewing the facts of the case and the pertinent

law, we affirm.

I.   Facts and Procedural History

                  In their amended complaint filed on June 17, 2021, Plaintiffs contend

that they are part owners with Defendants of four LLCs that own and operate four

Mr. Hero restaurants. In the complaint, Plaintiffs brought claims for fraud, “breach

of the duties of loyalty the duty of care and the obligation of good faith and fair

dealing[,]” conversion, and accounting. Plaintiffs claim that each of the Defendants

have “inflated the expenses of [their Mr. Hero] store, diverted all profits for [their]

own personal gain and essentially operated the store as [their] own personal ATM

machine.”

                  The matter proceeded to a bench trial on January 24, 2022. At the

close of the Plaintiffs’ case, the Defendants moved to dismiss. The trial court granted

the motion and journalized an entry on January 25, 2022, stating,

      Pursuant to Civ.R. 41(B)(2), the court hereby dismisses the plaintiffs’
      claims on the ground that upon the facts and the law, they have shown
      no right to relief. After evaluating the evidence presented, the court
      finds that plaintiffs have failed to meet their burden of proof on each
      claim in their amended complaint. Accordingly, the court enters
      judgment in favor of the defendants.

It is from this order that Plaintiffs appeal.

II. Law and Analysis

                  Plaintiffs raise one assignment of error, arguing that “[t]he judgment

of the trial court granting [Defendants’] motion for a directed verdict was an abuse

of discretion.”
               We note that the trial court did not grant a motion for directed verdict,

but rather granted a motion for dismissal at the close of Plaintiffs’ case pursuant to

Civ.R. 41(B)(2).

               This court has recently set forth that the trial court’s role in ruling on

a Civ.R. 41(B)(2) motion to dismiss is

      “to weigh the evidence, resolve any conflicts therein, and render
      judgment for the defendant if the plaintiff has shown no right to relief.”
      * * * Under Civ.R. 41(B)(2), the trial court does not view the evidence
      in the light move favorable to the plaintiff. * * * The trial court’s only
      consideration in ruling on a motion for involuntary dismissal is
      “‘whether [the] plaintiff has made out [her] case by a preponderance of
      the evidence.’”

Holliday v. Calanni Enters., 2021-Ohio-2266, 175 N.E.3d 663, ¶ 18 (8th Dist.),

quoting Bank One, Dayton, N.A. v. Doughman, 59 Ohio App.3d 60, 63, fn. 4, 571

N.E.2d 442 (1st Dist.1988); and Pacher v. Invisible Fence of Dayton, 154 Ohio

App.3d 744, 2003-Ohio-5333, 798 N.E.2d 1121 ¶ 29 (2d Dist.), quoting L.W.

Shoemaker, M.D., Inc. v. Connor, 81 Ohio App.3d 748, 752, 612 N.E.2d 369 (10th

Dist.1992).

               The Holliday Court further held that a “reviewing court may set aside

a trial court’s decision under Civ.R. 41(B)(2) ‘only if it is erroneous as a matter of law

or against the manifest weight of the evidence.’” Id. at ¶ 19, quoting Osborne, Inc.

v. H&R Purchasing, Inc., 11th Dist. Lake No. 2003-L-051, 2004-Ohio-3503, ¶ 9.

               We decline to review Plaintiffs’ arguments because they failed to cite

any legal authority to support them. App.R. 16(A)(7) requires that an appellant

include in his or her brief “[a]n argument containing the contentions of the appellant
with respect to each assignment of error presented for review and the reasons in

support of the contentions, with citations to the authorities, statutes, and parts of

the record on which appellant relies.” This court has held that when an “appellant

fails to cite to any legal authority for her claims, [that] failure * * * allows this court

to disregard her arguments.” (Citations omitted.) Pinkney v. Salett, 8th Dist.

Cuyahoga No. 96130, 2011-Ohio-4121, ¶ 3. “If an argument exists that can support

this assigned error, it is not this court’s duty to root it out.” Cardone v. Cardone,

9th Dist. Summit Nos. 18349 and 18673, 1998 Ohio App. LEXIS 2028, 22 (May 6,

1998). See also State v. Watson, 126 Ohio App.3d 316, 321, 710 N.E.2d 340 (12th

Dist.1998) (holding that “[i]t is not the duty of an appellate court to search the record

for evidence to support an appellant’s argument as to any alleged error. * * * ‘An

appellate court is not a performing bear, required to dance to each and every tune

played on appeal.’”), quoting State v. McGuire, 12th Dist. Preble No. CA95-01-001,

1996 Ohio App. LEXIS 1492, 40 (Apr. 15, 1996), aff’d, 80 Ohio St.3d 390, 686

N.E.2d 1112 (1997), following State v. Lorraine, 11th Dist. Trumbull No. 95-T-5196,

1996 Ohio App. LEXIS 642, 9 (Feb. 23, 1996).

               Accordingly, Plaintiffs’ sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

ANITA LASTER MAYS, P.J., and
EMANUELLA D. GROVES, J., CONCUR